In Mandamus and Prohibition. On relator’s motion to incorporate court of appeals case as evidence, motion to accept stricken complaint as evidence, motion to accept court of appeals pleading as evidence, motion to accept pleadings as evidence for disciplinary action, motion to accept affidavits, motion for the court for disciplinary evidence, and motion to the court as further evidence for disciplinary action, and respondents’ motion to dismiss and motion to strike motion to incorporate court of appeals ease as evidence and to accept stricken complaint as evidence. Motion to dismiss granted. All other motions denied as moot. Cause dismissed.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.